 Case 2:19-cv-10982-TGB-RSW ECF No. 1 filed 04/03/19        PageID.1    Page 1 of 9




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

LAWRENCE CHICHILA and
PAMELA CHICHILA,

            Plaintiffs,

vs.                                                No.
                                                   Hon.
BAXTER HEALTHCARE CORPORATION,
 a foreign corporation, and BAXTER
INTERNATIONAL, INC., a foreign
corporation,

            Defendants.


                        COMPLAINT AND JURY DEMAND

      Plaintiffs, LAWRENCE CHICHILA, and PAMELA CHICHILA, by and

through their attorneys, MUELLER LAW FIRM, by Wolfgang Mueller, hereby

complain against the Defendants, BAXTER HEALTHCARE CORPORATION, a

foreign corporation, and BAXTER INTERNATIONAL, INC., a foreign

corporation (collectively “BAXTER”), in a civil action, stating unto this Court as

follows:

       1.     Plaintiffs, LAWRENCE CHICHILA and PAMELA CHICHILA, are

citizens of the State of Michigan, residing in Livonia, Michigan, within the Eastern

District of Michigan.
 Case 2:19-cv-10982-TGB-RSW ECF No. 1 filed 04/03/19          PageID.2   Page 2 of 9




       2.     Defendant, BAXTER HEALTHCARE CORPORATION, a

subsidiary of BAXTER INTERNATIONAL, INC., is and was at all times, a

Delaware citizen, it being a registered Delaware corporation whose corporate

headquarters and principal place of business is One Baxter Parkway, Deerfield, IL

60015, and conducts business in the State of Michigan.

      3.      Defendant, BAXTER INTERNATIONAL, INC., is and was at all

times, a Delaware citizen, it being a registered Delaware corporation whose

corporate headquarters and principal place of business is One Baxter Parkway,

Deerfield, IL 60015, and conducts business in the State of Michigan.

       4.    Jurisdiction is founded upon the diversity of citizenship of the parties

pursuant to 28 USC §1332 and damages which exceed $75,000.00, exclusive of

interest and costs.

      5.     Venue is proper in this Court, pursuant to 28 USC §1391, as

Defendant does business in this District, and the incident which forms the basis of

this claim occurred within this district, specifically in Wayne County, Michigan.

                          GENERAL ALLEGATIONS

      6.     BAXTER is a manufacturer and distributor of medical products,

including Baxter MiniCaps with povidone-iodine solution, either directly or

indirectly, to customers throughout the Unites States, including Lawrence Chichila.

      7.     BAXTER manufactured the Baxter MiniCap (“MiniCap”) for the


                                          2
 Case 2:19-cv-10982-TGB-RSW ECF No. 1 filed 04/03/19         PageID.3    Page 3 of 9




benefit for patients with kidney disease. The product was approved by the Food &

Drug Administration (“FDA”), via its 510(k) process, on or about January 29, 1990.

      8.     The MiniCap is designed and intended to be used as an accessory

during the peritoneal dialysis process.

      9.     The MiniCap contains a plastic cap which contains a povidone-iodine

soaked sponge (“sponge”), and isolates the connector of the solution transfer set used

during the peritoneal dialysis process.

      10.    The sponge is used to disinfect the mating surface between the MiniCap

and the solution transfer set.

      11.    Based upon information and belief, Defendants were aware that use of

their defectively manufactured MiniCap may result in peritonitis, an inflammation

of the membrane lining the abdominal wall and covering the abdominal organs.

      12.    Peritonitis is caused by an infection from bacteria or fungi, and can

spread into the blood, causing sepsis, and into other organs, leading to a life-

threatening or fatal infection throughout the body.

      13.    Plaintiff, Lawrence Chichila, has suffered from end-stage kidney

disease since June of 2012. As such, he was trained to perform at-home dialysis and

used the MiniCaps as part of the 3X/day peritoneal dialysis process.

      14.    Based on his peritoneal dialysis schedule, Plaintiff uses three MiniCaps

each day.


                                          3
 Case 2:19-cv-10982-TGB-RSW ECF No. 1 filed 04/03/19       PageID.4      Page 4 of 9




      15.    Plaintiff receives a monthly shipment of peritoneal dialysis supplies

from BAXTER. The monthly supplies include MiniCaps, in boxes containing 60

MiniCaps per box.

      16.    On August 14, 2014, Plaintiff received a monthly supply of MiniCaps,

Lot # GD897165, Exp. 12/2015.

      17.    On or about August 27, 2014, Plaintiff began experiencing severe

abdominal pain.

      18.    On August 28, 2014, Plaintiff was taken to University of Michigan

Hospital in Ann Arbor, Michigan.

      19.    University of Michigan doctors diagnosed Plaintiff’s condition as

staph-aureus peritonitis.

      20.    Plaintiff was hospitalized from August 28 to September 5, 2014, during

which time he underwent surgical removal of a catheter and insertion of a stent for

hemo-dialysis. Plaintiff was again hospitalized from September 11 to September

20, 2014. On December 19, 2014, Plaintiff was hospitalized once again for surgery

to insert a new peritoneal catheter.

      21.    While hospitalized, and as a direct result of the infection, Plaintiff

suffered from low blood pressure, “a-fib”, and small bowl obstruction.

      22.    On January 27, 2015, BAXTER sent an “Urgent Product Recall” notice,

stating that it was voluntarily recalling eight lots of MiniCaps, including Lot #


                                         4
 Case 2:19-cv-10982-TGB-RSW ECF No. 1 filed 04/03/19             PageID.5      Page 5 of 9




GD897165. The recall covered a total of 4.4 million MiniCaps, because “Baxter

received complaints indicating that the sponge of the MiniCap was fully separated

from the cap, partially protruding from the cap, or missing.” The recall notice also

stated that the defect “may increase the risk of peritonitis.”

      23.    On March 13, 2015, the FDA issued a Class 2 recall of the affected lots

of the MiniCap.

      24.    As a direct and proximate result of Defendant’s negligence, set forth

below, Plaintiff, LAWRENCE CHICHILA, suffered the following injuries and

damages:

             a.     Severe peritonitis, requiring surgery to remove his catheter;

             b.     Tremendous physical pain and suffering;

             c.     Tremendous emotional distress;

             d.     Inability to enjoy activities of daily living as before;

             e.     Significant humiliation and embarrassment;

             f.     Significant medical expenses from the hospitalization;

             g.     Out-of-pocket expenses;

             h.     Other economic and non-economic damages which are ongoing
                    and will be permanent.

      25.    As a direct and proximate result of Defendant’s negligence, Plaintiff,

PAMELA CHICHILA, suffered a loss of society, companionship, and consortium

with her husband, LAWRENCE CHICHILA.
                                           5
 Case 2:19-cv-10982-TGB-RSW ECF No. 1 filed 04/03/19           PageID.6     Page 6 of 9




                              COUNT I
                  NEGLIGENCE OF DEFENDANT, BAXTER

      26.    Plaintiffs incorporate by reference all previous paragraphs as though

fully restated herein.

      27.    At all times relevant to this action and during the time the subject

product was designed, developed, tested, and manufactured, Defendant, BAXTER,

was under a duty to use reasonable care in the design, manufacture, and assembly

of the subject BAXTER MiniCaps, to eliminate any unreasonable risk of

foreseeable injury. BAXTER was under the additional duty to manufacture the

MiniCaps to eliminate safety defects which would render the product unfit for its

intended, foreseeable uses and foreseeable misuse.

      28.    Despite the duties set forth above, BAXTER was negligent in at least

the following respects:

             a.     Negligently failing to design, develop, test, manufacture, and
                    assemble the MiniCap lots to prevent failure of the product to
                    provide a sterile barrier protection at the end of the transfer set,
                    which BAXTER knew could lead to the development of
                    peritonitis;

             b.     Negligently failing to implement basic manufacturing quality
                    control processes to eliminate the incidence of partially
                    protruding, separated, or missing caps, which BAXTER knew
                    could lead to the development of peritonitis;

             c.     Negligently failing to recall MiniCaps when it first obtained
                    notice of partially protruding, separated, or missing caps, which
                    BAXTER knew could lead to the development of peritonitis in
                    its physically-compromised patients;
                                           6
 Case 2:19-cv-10982-TGB-RSW ECF No. 1 filed 04/03/19           PageID.7    Page 7 of 9




             d.     Negligently failing to warn customers, including Plaintiff, that
                    partially protruding, separated, or missing caps, could be
                    present in its manufactured lots, as BAXTER knew the defect
                    could lead to the development of peritonitis;

             e.     Other acts of negligence that will be discovered through the
                    course of this litigation.

      Accordingly, Plaintiffs respectfully request that the trier of fact award all

damages allowed under Michigan law. Plaintiffs also request that this court award

pre-judgment interest, costs and attorney fees.

                                  COUNT II
                         GROSS NEGLIGENCE OF BAXTER

      29.    Plaintiffs incorporate by reference all previous paragraphs as though

fully restated herein.

      30.    During the time of the design, manufacture, and assembly of the subject

product, BAXTER had actual knowledge of facts, including FDA complaints, that

would put a manufacturer on inquiry of the potential for product defects with its

MiniCaps causing peritonitis.

      31.    During the time of the design, manufacture and sale of the subject

product, BAXTER had actual knowledge of the defective conditions set forth above,

and that there was a substantial likelihood that the defect would cause serious injuries

to physically-compromised individuals, including the same type of injuries in this

case. Despite such knowledge, BAXTER willfully disregarded that knowledge in


                                           7
 Case 2:19-cv-10982-TGB-RSW ECF No. 1 filed 04/03/19        PageID.8   Page 8 of 9




the manufacture or distribution of the product.

      32.    Based on BAXTER’s actual knowledge, MCL §600.2946(4),

600.2946(a), 600.2947(1)-(4), and, 600.2948(2), do not apply, pursuant to MCL

§600.2949(a).

      33.    Given the circumstances in this case, including BAXTER’s knowledge

of the foreseeability of customers developing fatal peritonitis, and considering the

inability of Plaintiff to protect himself under these circumstances, BAXTER’s

conduct constitutes “gross negligence,” which is defined as “conduct so reckless as

to demonstrate a substantial lack of concern for whether injury results.” MCL

600.2945.

      Accordingly, Plaintiffs respectfully request that the trier of fact award all

damages allowed under Michigan law. Plaintiffs also request that this court award

pre-judgment interest, costs and attorney fees.

                                       MUELLER LAW FIRM

                                       s/Wolfgang Mueller
                                       Attorney for Plaintiffs
                                       34405 W. Twelve Mile Rd., Ste. 200A
                                       Farmington Hills, Michigan 48331
                                       (248) 489-9653
                                       wolf@wolfmuellerlaw.com
                                       (P43728)

Dated: April 3, 2019




                                          8
 Case 2:19-cv-10982-TGB-RSW ECF No. 1 filed 04/03/19       PageID.9   Page 9 of 9




                          DEMAND FOR JURY TRIAL

      Plaintiffs, by and through their attorneys, Mueller Law Firm, hereby demand

a jury trial in the above-captioned cause of action.

                                        MUELLER LAW FIRM


                                        s/Wolfgang Mueller_____________
                                        Attorney for Plaintiffs
                                        34405 W. Twelve Mile Rd., Ste. 200A
                                        Farmington Hills, Michigan 48331
                                        (248) 489-9653
                                        wolf@wolfmuellerlaw.com
                                        (P43728)

Dated: April 3, 2019




                                          9
